DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 7, 8, 9 and 10 be found allowable, claims 17, 18, 19 and 20 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono (US 2012/0216931 A1), in view of Washizuka (US 2015/0343848 A1).
Regarding claim 1, Shiono teaches a tyre comprising a tread portion (Figure 1) comprising four zigzag circumferential grooves (circumferential thin grooves 24, 24 and center-side circumferential main grooves 10, 10) each extending in a zigzag manner in a tyre circumferential direction (paragraph 0042, extending in a zig-zag manner in the tire circumferential direction), lateral grooves each extending so as to connect between top portions of the zigzag circumferential grooves adjacent to each other (lug grooves 25, 26 and 27; paragraph 0043, are arranged between the each of the thin grooves 24 and between the thin grooves 24 and main grooves 10), and hexagonal blocks divided by the zigzag circumferential grooves and the lateral grooves (hexagonal blocks 21B, 22B and 23B in Figures 1-2), wherein 
the four zigzag circumferential grooves include a pair of center circumferential grooves (24, 24) and a pair of shoulder circumferential grooves (10, 10) each having a groove width larger than that of each of the center circumferential grooves (as shown in Figure 1, paragraph 0042, the thin groove is formed having a width smaller than that of the main grooves), 
a groove width of each of the center circumferential grooves is not more than 4.0 mm (claim 7, paragraph 0067, the thin grooves have a width of 2 to 4 mm), and
the lug grooves have depth of 80 to 80% of the main groove depth).
Shiono teaches all the elements of claim 1 as discussed above but does not teach a groove bottom of each of the lateral grooves is provided with a first sipe extending along a respective one of the lateral grooves.  However, providing lateral lug grooves containing a sipe is well known in the art.
Washizuka discloses a tyre comprising a tread portion (Figure 1) comprising four zigzag circumferential grooves (main grooves 3), lateral grooves each extending so as to connect the zigzag circumferential grooves adjacent to each other (lateral grooves 15, 16), and hexagonal blocks divided by the zigzag circumferential grooves and the lateral grooves (as shown in Figure 1).  Washizuka further discloses each of lateral lug grooves (15, 29) are provided with a first sipe therein (27) for the benefits of maintaining circumferential rigidity of the crown block (paragraph 0026) and suppressing significant deformation during turns by engaging the adjacent block pieces (paragraph 0033).  As Shiono and Washizuka both pertain to heavy duty tire treads, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral grooves of Shiono with a sipe therein, for the benefits as disclosed by Washizuka.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Shiono, as modified by Washizuka, teaches all the elements of claim 1 as discussed above, but does not appear to teach a depth of the first sipe from the groove 
Regarding claim 3, Shiono, as modified by Washizuka, teaches all the elements of claim 1 as discussed above, but does not explicitly teach a depth of the first sipe from the groove bottom of each of the lateral grooves is not more than 75% of a difference between the depth of each of the zigzag circumferential grooves and the depth of each of the lateral grooves.  However, similar to above, while patent drawings are not necessarily to scale, Figure 3 of Washizuka appears to show an embodiment wherein the depth of the first sipe (29 in Figure 3 of Washizuka) is less than half the difference between the depth of zigzag circumferential grooves (D1) and the depth of each of the lateral grooves (D2).  Therefore, it would be obvious to one of ordinary skill in the art a depth of the first sipe is not more than 75% of a difference between D1 and D2 as shown in Figure 3 of Washizuka.
Regarding claim 4, Shiono, as modified by Washizuka, further teaches the first sipe extends in a zigzag manner (as shown in Figure 2 of Washizuka; sipe 29 extends within lateral groove 30 in a zigzag pattern).
Regarding claim 5, Shiono, as modified by Washizuka, further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction).
Regarding claim 6, Shiono, as modified by Washizuka, teaches all the elements of claim 5 as discussed above and further teaches the second sipe (28 in Figure 1 of Shiono) extends in a zigzag manner (as shown in Figure 1 of Shiono).
Regarding claims 11 and 14, Shiono, as modified by Washizuka, teaches all the elements of claim 1 as discussed above but does not teach an angle of the zigzag of each of the center circumferential grooves nor an angle of the zigzag of each of the shoulder circumferential grooves with respect to the tyre circumferential direction is in a range of from 5 to 20 degrees.  However, Shiono teaches the side faces of the hexagonal blocks (M3, M4 in Figure 2 of Shiono) is set to angle (α) of 120° to 150° (paragraph 0067 of Shiono).  As shown in Figure 1, the center circumferential grooves (24) make up the side faces of the hexagonal blocks; hence, the zigzags of each of the center circumferential grooves are implicitly at a total angle supplementary to the side face angle (e.g. 30° to 60°).  Furthermore, the opposite side faces of the hexagonal blocks (M5, M6) are inclined in opposite directions (hence, forming congruent angles).   One of ordinary skill in the art would recognize a single zigzag would therefore at most be 15° to 30°, which overlaps the presently claimed range. Shiono, as modified by Washizuka, differs by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range 
Regarding claim 12, Shiono, as modified by Washizuka, teaches an angle of each of the lateral grooves with respect to the tyre axial direction (paragraph 0046 of Shiono discloses 5° to 40°; paragraph 0023-0024, of Washizuka discloses 10° to 20°); which overlaps the presently claimed range of from 4 to 18 degrees.  Shiono, as modified by Washizuka, differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiono/Washizuka, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
Regarding claim 13, Shiono, as modified by Washizuka, further teaches a groove width of each of the center circumferential grooves is in a range of 2 to 4 mm (paragraph 0042 of Shiono); which overlaps the presently claimed range of from 1.0 to 3.0 mm.  Shiono, as modified by Washizuka, differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiono/Washizuka, because overlapping ranges have been held to establish prima facie obviousness. See MPEP §2144.05.
sipe 28 is arranged so as to connect both projected ends [of the hexagonal block] projecting in the tire width direction), one by one on each side in the tyre axial direction of the block, one end of the second sipe intersects with one of the zigzag circumferential grooves arranged adjacently to the block on one side in the tyre axial direction in the vicinity of one of the top portions on the one side, and the other end of the second sipe intersects with one of the zigzag circumferential grooves arranged adjacently to the block on the other side in the tyre axial direction in the vicinity of the other one of the top portions (as shown in Figure 1, the ends of sipe 28 intersects the top portions of other hexagonal blocks).
Regarding claim 16, Shiono, as modified by Washizuka, teaches all the elements of claim 1 as discussed above and further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of Shiono; sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction).
Shiono, as modified by Washizuka, does not explicitly teach a depth of the first sipe from the groove bottom of each of the lateral grooves is not more than 75% of a difference between the depth of each of the zigzag circumferential grooves and the depth of each of the lateral grooves.  However, similar to above, while patent drawings are not necessarily to scale, Figure 3 of Washizuka appears to show an embodiment wherein the depth of the first sipe (29 in Figure 3 of Washizuka) is less than half the difference between the depth of zigzag .

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono, in view of Washizuka as applied to claim 5 above, and further in view of Tanaka (US 2014/0345767 A1).
Regarding claim 7, Shiono, as modified by Washizuka, teaches all the elements of claim 5 as discussed above but does not teach the second sipe includes a pair of shallow bottom portions provided on both sides in the tyre axial direction and a deep bottom portion connecting therebetween.
Tanaka teaches a tyre comprising a tread portion (Figure 1) comprising four zigzag circumferential grooves (main grooves 3, 3 and 4, 4), lateral grooves each extending so as to connect the zigzag circumferential grooves adjacent to each other (grooves 13, 14), and hexagonal blocks divided by the zigzag circumferential grooves and the lateral grooves (blocks 20 in Figures 4 and 9).  Tanaka further discloses each of blocks are provided with a variable depth sipe (52) having a shallow portions on the axial side of the block (37 in Figures 9 and 10b) so as to increase the torsional rigidity of the block while also improving the steering stability (paragraph 0078).  As Tanaka also pertains to heavy duty tire treads, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral grooves of Shiono/Washizuka with a variable depth sipe therein, for the benefits as disclosed by Tanaka.  This would represent the simple substitution 
Regarding claim 8, while Shiono, as modified by Washizuka and Tanaka, does not teach 29a depth of each of the shallow bottom portions is not more than 50% of a depth of the deep bottom portion, Tanaka does disclose another embodiment of a variable depth sipe (35 in Figure 4) wherein the shallow portion has a depth (d5 in Figure 3a) less than the depth of the deep portion (d4) for the benefit of good edge effect without decreasing the block rigidity (paragraph 0052).  It would have been obvious for one of ordinary skill in the art at the time of filing to have modified the sipe depths of the primary embodiment with the teachings of the alternate embodiment, as disclosed by Tanaka.
Regarding claim 9, Shiono, as modified by Washizuka and Tanaka, does not appear to teach a length of the deep bottom portion of the second sipe.  However, while patent drawing are not necessarily to scale, Figure 10b of Tanaka seems to show an embodiment wherein the length of the bottom portion half the length of the second sipe.   Therefore, it would have been obvious to one or ordinary skill in the art the length of the deep bottom portion is in a range of from 20% to 60% of a length of the second sipe.  
Regarding claim 17, Shiono, as modified by Washizuka and Tanaka, teaches all the elements of claim 1 as discussed above and further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of Shiono; sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction), and the second sipe includes a pair of shallow bottom portions provided on both sides in the tyre axial 
Regarding claim 18, Shiono, as modified by Washizuka and Tanaka, teaches all the elements of claim 1 as discussed above and further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of Shiono; sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction), and the second sipe includes a pair of shallow bottom portions provided on both sides in the tyre axial direction and a deep bottom portion connecting therebetween (37 in Figures 9 and 10b of Tanaka).
While Shiono, as modified by Washizuka and Tanaka, does not teach 29a depth of each of the shallow bottom portions is not more than 50% of a depth of the deep bottom portion, Tanaka does disclose another embodiment of a variable depth sipe (35 in Figure 4) wherein the shallow portion has a depth (d5 in Figure 3a) less than the depth of the deep portion (d4) for the benefit of good edge effect without decreasing the block rigidity (paragraph 0052).  It would have been obvious for one of ordinary skill in the art at the time of filing to have modified the sipe depths of the primary embodiment with the teachings of the alternate embodiment, as disclosed by Tanaka.
Regarding claim 19, Shiono, as modified by Washizuka and Tanaka, teaches all the elements of claim 1 as discussed above and further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of Shiono; sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction), and the second sipe includes a pair of shallow bottom portions provided on both sides in the tyre axial direction and a deep bottom portion connecting therebetween (37 in Figures 9 and 10b of Tanaka).
Shiono, as modified by Washizuka and Tanaka, does not appear to teach a length of the deep bottom portion of the second sipe.  However, while patent drawing are not necessarily to scale, Figure 10b of Tanaka seems to show an embodiment wherein the length of the bottom portion half the length of the second sipe.   Therefore, it would have been obvious to one or ordinary skill in the art the length of the deep bottom portion is in a range of from 20% to 60% of a length of the second sipe.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiono, in view of Washizuka, as applied to claim 5 above, and further in view of Pokutta-Paskaleva (US 2015/0251500 A1).
Regarding claim 10, Shiono, as modified by Washizuka, teaches all the elements of claim 5 as discussed above but does teach the second sipe is a three-dimensional sipe.  However, the use of three-dimensional sipes for heavy load tires is well known in the art.
Pokutta-Paskaleva teaches a tire comprising a tread portion (Figure 1) comprising zigzag circumferential grooves (4, 5, 10, 11), lateral grooves each extending so as to connect the zigzag circumferential grooves adjacent to each other (transverse grooves 14, 15), and blocks divided by the zigzag circumferential grooves and the lateral grooves (block rows 2, 3).  Pokutta-Paskaleva further discloses each of blocks are provided with a zigzag sipe therein (16, 17; 
Regarding claim 20, Shiono, as modified by Washizuka and Pokutta-Paskaleva, teaches all the elements of claim 1 as discussed above and further teaches each of the hexagonal blocks is provided with a second sipe (28 in Figure 1 of Shiono) extending so as to cross a respective one of the hexagonal blocks in a tyre axial direction (paragraph 0046 of Shiono; sipe 28 is arranged to connect both projected ends of the hexagonal blocks in the tire width direction), and the second sipe is a three-dimensional sipe (16, 17 in Figure 3; paragraph 0020 of Pokutta-Paskaleva).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 2015/0151583 A1) discloses a tread having zigzag circumferential grooves and lateral grooves connecting therebetween forming hexagonal blocks.
Maehara (US 2016/0082779 A1) discloses a tread having narrow and wider zigzag circumferential grooves and lateral grooves connecting therebetween forming hexagonal blocks.
Chaen (US 2001/0022209 A1) discloses blocks having a variable depth sipe with a pair of shallow edge portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/04/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748